           Case 5:19-cr-00406-FB Document 27 Filed 08/22/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

USA                                               §
                                                  §
vs.                                               § NO: SA:19-CR-00406(1)-FB
                                                  §
(1) Lana Delaine Krupka                           §

                         ORDER GRANTING CONTINUANCE AND
                           AMENDING SCHEDULING ORDER

       The matter before the Court is Defendant's Unopposed Motion for Continuance filed August

22, 2019 [Doc. No. 26]. After reviewing the motion, it is the opinion of the Court that the trial in

this case should be and is continued and makes the following amended schedule:

               The deadline for notifying the Court of any plea agreement entered into by
       the parties in this cause is Friday, October 18, 2019. No plea agreement entered
       into after that date shall be honored by this Court without good cause shown for the
       delay.

              Docket call AND REARRAIGNMENT AND PLEA are reset for
       Thursday, October 24, 2019 at 9:00 AM in Courtroom 2 on the First
       Floor of the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez
       Boulevard, San Antonio, TX . (Guilty plea will be taken at docket call – no other
       order will be sent.) DO NOT ASSUME A CONTINUANCE IS GRANTED --
       YOU MUST HAVE A SIGNED ORDER BY THE COURT OR HAVE
       RECEIVED A CALL FROM THE COURTROOM DEPUTY OR COURT
       STAFF ADVISING OF SAME.

                Jury selection and trial are reset for Monday, October 28, 2019 at 09:00
       AM Courtroom 2, on the First Floor of the John H. Wood, Jr. United States
       Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX . Motions to
       Suppress will be heard immediately prior to jury selection or will be carried with the
       trial unless otherwise ordered by the Court.

   The Court finds that the period between Monday, August 26, 2019 and Monday, October 28,

2019 is a reasonable period of necessary delay to allow counsel time for preparation for trial.

The Court further finds that the interest of justice served by taking this action outweighs the
            Case 5:19-cr-00406-FB Document 27 Filed 08/22/19 Page 2 of 2



best interest of the public and the defendant in a speedy trial, and further finds that such

period shall be excluded from the time within which the defendant must be brought to trial

under the Speedy Trial Act pursuant to 18, United States Code, Section 3161(h)(7).

         AS A REMINDER TO THE ATTORNEY FOR DEFENDANT: If your client is in

custody, arrangements should be made with the U.S. Marshal Service prior to the date of jury

selection and trial to ensure your client has proper attire. In addition, whenever defendants or

witnesses have a need for the services of the court interpreter, please notify Kathy L. Hicks,

Courtroom Deputy to Judge Biery, 210/472-6550, ext. 5005, no later than five (5) days before this

court setting.

         All exhibits shall be marked with both the case and exhibit numbers by counsel prior to

trial.

         The Clerk of Court shall send a copy of this order to the United States Attorney, attorney for

defendant, United States Marshal, United States Probation Officer, and Pretrial Services Officer.

Counsel for defendant shall notify defendant of this setting and, if defendant is on bond, advise

the defendant that he/she must be present for all court settings unless excused by the Court. If

defendant is in state custody, or a writ required, the Assistant United States Attorney shall

immediately prepare and file with the Clerk’s Office the appropriate application and order.

         IT IS SO ORDERED this 22nd day of August, 2019.

                                                     ______________________________
                                                     FRED BIERY
                                                     UNITED STATES DISTRICT JUDGE
